


Exhibit 10.1




Rent-A-Center, Inc.
Executive Compensation Recoupment Policies


Adopted: March 5, 2014


I.    Defined Terms
For the purpose of these policies, the following terms have the following
meanings:
"Company" means Rent-A-Center, Inc.
“Compensation Committee” means the Compensation Committee of the Board of
Directors of the Company.
“Covered Executive” means any current or former Executive Officer of the
Company.
“Dodd-Frank Act” means the Dodd-Frank Wall Street Reform and Consumer Protection
Act of 2010.
“Effective Date” means March 5, 2014.
“Equity Award” means stock options, stock appreciation rights, restricted stock,
restricted stock units, performance shares or other stock-based awards granted,
vested or accrued under any Company plan or agreement and payable in Shares.
“Executive Officer” means an officer as defined in Rule 16a-1(f) under the
Securities Exchange Act of 1934, as amended; provided that when the Securities
and Exchange Commission issues a final rule implementing Section 954 of the Dodd
Frank Act, the term “Executive Officer” as used in the Dodd-Frank Act shall have
the definition assigned the term “executive officer” in such final rule.
“Non-Equity Incentive Compensation” means any cash compensation paid to a
Covered Executive, wholly or partly based on publicly reported financial
information related to the Company or one or more of its subsidiaries.
“Shares” means shares of common stock of the Company.
II.    Dodd-Frank Compensation Recoupment Policy
A.It is the policy of the Company that, in the event that the Company is
required to prepare an accounting restatement due to its material noncompliance
with financial reporting requirements under the U.S. securities laws, the
Company shall, to the extent that the Compensation Committee determines in its
sole discretion that it is in the best interests of the Company and its
stockholders, require reimbursement of compensation (in an amount described
below) from each Covered Executive who, at any time after the Effective Date and
during the three-year period preceding the date on which the Company is required
to prepare the accounting restatement, (i) received payment of Non-Equity
Incentive Compensation, or (ii) realized compensation from Equity Awards, in
either case based on the erroneous financial data, regardless of whether the
Covered Executive engaged in misconduct or otherwise caused or contributed to
the requirement for the restatement. This policy shall not apply with respect to
accounting or financial restatements due to a change in applicable accounting
rules or interpretations.




--------------------------------------------------------------------------------




B.In determining whether it is in the best interests of the Company and its
stockholders to require reimbursement of any compensation, the Compensation
Committee shall take into account considerations it deems appropriate,
including, but not limited to, the extent to which it is permitted by governing
law, the likelihood of success, and the cost of requiring such reimbursement.
C.The amount of any such Non-Equity Incentive Compensation to be recovered shall
be equal to the excess of (i) the amount paid to the Covered Executive
calculated by reference to the erroneous financial data, over (ii) the amount
that would have been paid to the Covered Executive calculated by reference to
the corrected financial data.
D.For purposes of any such Equity Awards earned based on the erroneous data, the
amount to be recovered shall be equal to the excess of (i) the number of Shares
(or equivalent value) earned by the Covered Executive calculated by reference to
the erroneous financial data, over (ii) the number of Shares (or equivalent
value) that would have been earned by the Covered Executive calculated by
reference to the corrected financial data, or such other recovery calculation as
may hereafter be specified in final regulations issued by the Securities and
Exchange Commission under the Dodd Frank Act or by The NASDAQ Global Select
Market.
E.Notwithstanding anything in this policy to the contrary, it is intended that
this policy be administered in a manner that will comply with applicable law and
securities exchange listing requirements, such as Section 304 of the
Sarbanes-Oxley Act of 2002 and Section 954 of the Dodd-Frank Act. The
Compensation Committee is authorized to adopt amendments to this policy, as well
as rules and procedures deemed necessary or appropriate to comply with such laws
and the regulations thereunder.
III.    General
A.The rights to recoupment set forth in this policy is in addition to any other
rights that the Company may have against any Covered Executive, including any
remedies at law or in equity.
B.These policies shall be administered by the Compensation Committee, which
shall have sole discretion as to when and how to seek recovery from a Covered
Executive. All actions by the Compensation Committee to recover compensation
under this policy shall be taken in accordance with applicable law.
C.This policy shall apply only to Equity Awards or awards for Non-Equity
Incentive Compensation entered or granted on or after the Effective Date.
D.The Company shall take all appropriate steps to inform Covered Executives of
these policies, so that such policies shall be enforceable to the fullest extent
legally permissible. These steps may include, but not be limited to, providing
that these policies shall be acknowledged annually by Covered Executives, and
incorporating the terms of these policies into the terms of any employment
agreement, incentive plan or incentive award agreement applicable to a Covered
Executive.








